[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-12374                ELEVENTH CIRCUIT
                                                             MAY 29, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                   D. C. Docket No. 04-20467-CR-PAW

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOHNNY LEE MORRIS, JR.,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 29, 2009)

Before EDMONDSON, Chief Judge, TJOFLAT and DUBINA, Circuit Judges.

PER CURIAM:
       Johnny Lee Morris, Jr., a federal prisoner proceeding pro se, appeals the

denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on

Amendments 591 and 599 to the Sentencing Guidelines. No reversible error has

been shown; we affirm.

      In his section 3582(c)(2) motion, Morris -- who, in 2005, was sentenced to a

total of 130 months’ imprisonment for bank robbery and firearm offenses -- argued

that Amendments 591 and 599 lowered his sentencing range and that the district

court failed to apply either amendment at his original sentencing. The district court

denied Morris’s motion because Amendments 591 and 599 took effect before his

sentencing.

      On appeal, Morris argues that the district court abused its discretion in

denying his section 3582(c)(2) motion by not applying Amendments 591 and 599

to his case and by failing to consider the sentencing factors in 18 U.S.C. § 3553(a).

We review the denial of a section 3582(c)(2) motion for an abuse of discretion.

United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005).

      A district court may reduce a term of imprisonment already imposed only if

(1) the defendant was sentenced to a term of imprisonment based on a sentencing

range that subsequently has been lowered by the Sentencing Commission and (2)

such a reduction is consistent with the applicable policy statements issued by the



                                          2
Commission. 18 U.S.C. § 3582(c)(2). According to the applicable policy

statement, a defendant is eligible for retroactive application of a subsequently

enacted guideline amendment if the amendment is listed in U.S.S.G. § 1B1.10(c).

U.S.S.G. § 1B1.10(a), p.s.

       While both Amendments 591 and 599 are listed as amendments covered by

the policy statement and can be applied retroactively, these amendments took

effect on 1 November 2000: years before Morris was sentenced. See U.S.S.G.,

App. C., Amend. 607. Thus, these amendments did not have the effect of

subsequently lowering Morris’s guidelines range after his sentence was imposed.

Accordingly, we conclude that the district court abused no discretion in denying

Morris’s section 3582(c)(2) motion because it had no basis on which to reduce

Morris’s sentence.*

       AFFIRMED.




       *
         We reject Morris’s argument that he was entitled to a default judgment because the
government did not timely respond to his section 3582(c)(2) motion. The government’s failure
to respond by the deadline set out by the district court did not require the district court to enter a
default judgment against the government because the pleadings failed to provide a proper basis
to grant Morris’s motion. See Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d
1200, 1206 (5th Cir. 1975) (a party’s default by itself does not warrant the entry of a default
judgment unless there is “a sufficient basis in the pleadings for the judgment entered”).

                                                   3